Title: From David Humphreys to William Heath, 21 December 1780
From: Humphreys, David
To: Heath, William


                        

                            
                            Sir
                            Head Quarters Decr 21st 1780.
                        
                        In the absence of His Excellency, who is gone to Fish Kill Landing in company with Genl Chattelux, I have
                            recd your Letter to him of Yesterday.
                        I know it to be perfectly agreeable to the General that Capt. Welles should be furnished with the Boats
                            proposed, as he had previously directed me to write to the Quarter Mastr Genl to that purpose. I have the honor to be Your
                            Most Obedt Servt
                        
                            D. Humphrys A.D.C.
                        
                    